Citation Nr: 0619849	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-06 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for polyneuropathy of the left lower extremity.

2.  Entitlement to an initial disability rating in excess of 
10 percent for polyneuropathy of the right lower extremity.

3.  Entitlement to an initial disability rating in excess of 
10 percent for polyneuropathy of the left upper extremity.

4.  Entitlement to an initial disability rating in excess of 
10 percent for polyneuropathy of the right upper extremity.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active military duty from October 1957 
to April 1958 and from August 1961 to July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating actions of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  Specifically, in a January 2002 
determination, the RO granted service connection for 
polyneuropathy of the left and right lower extremities and 
awarded compensable evaluations of 10 percent for each of 
these service-connected disabilities.  Further, in a 
September 2002 decision, the RO granted service connection 
for polyneuropathy of the left and right upper extremities 
and awarded compensable evaluations of 10 percent for each of 
these service-connected disorders.  The veteran continues to 
disagree with the level of disability assigned.

Additionally, the Board notes that these issues were remanded 
in February 2004 and April 2005 for further development.  
That development having been completed, these claims now 
return again before the Board.



FINDINGS OF FACT

1.  The veteran's service connected polyneuropathy of the 
left lower extremity is manifested by numbness and some pain, 
a finding analogous to no more than mild incomplete 
paralysis.

2.  The veteran's service connected polyneuropathy of the 
right lower extremity is manifested by numbness and some 
pain, a finding analogous to no more than mild incomplete 
paralysis.

3.  The veteran's service connected polyneuropathy of the 
left upper extremity is manifested by numbness and some pain, 
a finding analogous to no more than mild incomplete 
paralysis.

4.  The veteran's service connected polyneuropathy of the 
right upper extremity is manifested by numbness and some 
pain, a finding analogous to no more than mild incomplete 
paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial evaluation greater 
than 10 percent, for the veteran's service connected 
polyneuropathy of the left lower extremity, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 8620 (2005).

2.  The criteria for an increased initial evaluation greater 
than 10 percent, for the veteran's service connected 
polyneuropathy of the right lower extremity, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 8620 (2005).

3.  The criteria for an increased initial evaluation greater 
than 10 percent, for the veteran's service connected 
polyneuropathy of the left upper extremity, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Codes 8515, 8516 (2005).

4.  The criteria for an increased initial evaluation greater 
than 10 percent, for the veteran's service connected 
polyneuropathy of the right upper extremity, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Codes 8515, 8516 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected 
polyneuropathy of both upper and lower extremities is more 
severe than the current ratings, assigned following the 
initial grant of service connection in the rating actions on 
appeal, indicates.  

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and reports of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001).

An April 2001 VA clinic note indicates that the veteran 
reported generalized weakness, stiffness, and soreness 
throughout the body, numbness and tingling in the hands and 
feet, and clumsiness in the use of his hands and fingers.  It 
was suggested that the veteran receive a complete work up 
regarding diabetic neuropathy.

A report of May 2001 VA physical rehabilitation indicated 
that the veteran's chief complaints were chronic joint pain 
and burning leg pain.  The veteran also reported leg numbness 
but no leg weakness.  The veteran was noted to have chronic 
pain secondary to degenerative joint disease and neuropathy, 
and was prescribed medication and exercises.

An August 2001 VA neurologic examination noted that the 
veteran reported a loss of feeling in the hands and feet, and 
tingling in the hands, and stinging on the bottoms of the 
feet.  Also noted was an area of burning and pain on the left 
anterior thigh.  Upon examination, there was a loss of 
pinprick sensation on the right lower extremity.  Midfoot 
hyperesthesia was present on the soles of both feet.  He had 
sensory loss of the left upper extremity on the lateral side 
of the hand and digits through half of the fourth.  Motor 
examination noted good muscle mass, tone, and strength.  
Reflexes were +2 in the upper extremities, +1 in patellae, 
and absent in the Achilles.  There were no Babinski 
responses.  The veteran was diagnosed with polyneuropathy, 
"probably mild in degree."

An October 2001 diabetic foot examination noted diminished 
temperature sensation bilaterally.  There was no monofilament 
sensation in the distal foot, but he had normal sensation in 
the toes, and proprioception was normal.

In July 2002, a VA examiner reviewed the veteran's claims 
file and indicated that the veteran had an area of numbness 
and pain on the left upper leg that was diagnosed as a 
lateral femoral cutaneous neuropathy most likely secondary to 
diabetes.  The examiner indicated that an MRI showed a 
prolapse.  The examiner indicated that the diagnosis remained 
left femoral cutaneous neuropathy at least in part due to 
diabetes.

A May 2004 VA diabetic foot exam noted diminished sensation 
to monofilament in both great toes, but sensation was 
otherwise intact, including to vibration, temperature, and 
proprioception.

A February 2004 VA report of diabetic foot examination noted 
that both feet had decreased sensation to monofilament at the 
mid ball bilaterally, and were otherwise normal, and had 
normal sensation to vibration, temperature, and 
proprioception.  

A March 2004 VA neurological examination indicated that the 
veteran reported pains in his feet and numbness in his ankle, 
as well as pains in the hands, and sharp shooting pains that 
went up his arms.  He also reported numbness to the mid 
forearm.  He had trouble with small objects, and difficulty 
buttoning his shirt.  Examination noted motor strength 5/5 
with a normal tone, bulk, and coordination.  Sensory testing 
showed a stocking glove deficit to temperature.  There was 
mild vibration sense loss in the lower extremities, and 
minimal loss in the upper extremities.  Position sense was 
well preserved.  Reflexes were 1+ at the biceps and knees and 
absent distally.  The veteran was assessed with diabetic 
polyneuropathy with "mild sensory involvement of all 4 
extremities."  A May 2004 addendum to this report by a VA 
examiner indicated that there were no motor deficits, which 
implied normal median and sciatic motor function in the 
veteran.  The examiner indicated that, as such, there was no 
neurologic limitation to joint motion.  He indicated that the 
neuropathy was primarily symptomatic in the sensory area in 
all 4 extremities, "implying mild deficit in median and 
sciatic sensory functions."

A January 2005 VA diabetic foot exam found normal sensory 
readings to monofilament, vibratory, temperature, and 
proprioception, as well as normal pulses bilaterally.

Social Security records show that the veteran is currently 
receiving disability benefits due to osteoarthritis of both 
hands and both knees.  A May 2005 Social Security examination 
indicates that the veteran reported pain, discomfort, and 
stiffness of the hands and fingers, with decreased sensation 
and feelings.  He also reported pain and numbness of both 
hands, pain and numbness of the left upper extremity, and 
numbness of both lower extremities.  Peripheral pulses were 
present in all extremities.  He had no muscle weakness of the 
hands or fingers.  There was stiffness of the joints of the 
hands and fingers with decreased grip strength.  Great toe 
strength was good.  Neurological examination revealed no 
evidence of abnormality.  Reflexes were equal and reactive.

At a July 2005 hearing, the veteran testified to the problems 
he had with pain, cramping, and burning in his hands and 
feet.

VA examination of August 2005 noted that the veteran reported 
numbness extending to the knees, and sometimes the hips, but 
usually one or the other.  He reported burning in his feet 
after walking 100 yards.  He noted numbness in the left 
lateral thigh.  He also reported pain in his hands, and 
difficulty manipulating small objects and tying laces, but he 
could cut meat at a table.  Examination noted an antalgic 
gait favoring the left leg.  Motor testing showed full 
strength in upper and lower extremities, with no atrophy.  
Coordination was normal.  Sensory examination revealed normal 
vibration sense in all four extremities.  There was some 
subjective temperature sense loss in a glove distribution on 
the hands, but in a reverse sock distribution in the legs.  
Position sense was normal.  Reflexes were trace to +1 at 
biceps and knees, trace to absent at brachioradialis and 
ankles.  The examiner also noted that plane films of the 
cervical and lumbar spine showed fairly extensive spondylosis 
and several narrowed disc spaces.  The examiner concluded 
that the examination showed sensory loss that was different 
from the previous year, and not consistent with 
polyneuropathy.  There were no findings on examination 
consistent with carpal tunnel syndrome.  He was noted to have 
spinal disease that might further complicate contributing 
influences.  Nerve conduction tests were normal.  There was 
slight prolongation of the distal median motor latency on the 
right, and the sensory and motor latencies on the left.  
There was electrophysiologic evidence of mild carpal tunnel 
syndrome bilaterally, but there were no physical findings of 
carpal tunnel, which the examiner indicated meant there was 
no disability.  The examiner also indicated that neuropathy 
did not affect the veteran's employability.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2005).  

There is a distinction between a claim based on the veteran's 
dissatisfaction with the initial rating (a claim for an 
original rating) and a claim for an increased rating.  In the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  
 
The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  

The veteran's polyneuropathy of the right and left upper 
extremities is currently evaluated as 10 percent disabling 
per extremity as analogous to mild incomplete paralysis under 
Diagnostic Code 8516, for paralysis of the ulnar nerve.  
Diagnostic Code 8516 sets forth the criteria for rating 
disabilities involving the ulnar nerve, including 
manifestations in the ring finger and little finger.  Mild 
incomplete paralysis warrants a 10 percent rating in either 
hand.  Moderate incomplete paralysis warrants a rating of 20 
percent in the minor hand and 30 percent in the major hand, 
while severe incomplete paralysis is assigned a 30 percent 
rating for the minor extremity and a 40 percent rating for 
the major extremity.  38 C.F.R. § 4.124a, Diagnostic Code 
8516 (2005).

The Board finds that the veteran could also be rated under 38 
C.F.R. § 4.124a, Diagnostic Code 8515, for paralysis of the 
median nerve.  That code provides that for mild incomplete 
paralysis of the median nerve, a 10 percent rating is 
appropriate for both the major and minor hand; for moderate 
incomplete paralysis of the major hand, a 30 percent rating 
is warranted, and a 20 percent rating is assigned for 
moderate incomplete paralysis of the minor hand.  A 40 
percent evaluation is assigned for severe incomplete 
paralysis of the minor hand and a 50 percent evaluation is 
assigned for severe incomplete paralysis of the major hand.

The veteran's polyneuropathy of the right and left lower 
extremities is currently evaluated as 10 percent disabling as 
analogous to impairment of the sciatic nerve. Under 
Diagnostic Code 8520, pertaining to paralysis of the sciatic 
nerve, mild incomplete paralysis warrants a 10 percent 
disability rating, moderate incomplete paralysis warrants a 
20 percent disability rating, moderately severe incomplete 
paralysis warrants a 40 percent disability rating, and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  38 C.F.R. § 4.121a, Diagnostic 
Code 8520 (2005).

A note associated with the relevant codes pertaining to 
diseases of the peripheral nerves indicates that the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve.  Where the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 10 percent 
disabled for polyneuropathy for each of his extremities.  In 
this regard, the Board particularly notes the report of an 
August 2001 VA neurologic examination, which found the 
veteran to have a mild degree of polyneuropathy, the report 
of a March 2004 VA neurological examination, which diagnosed 
the veteran with diabetic polyneuropathy with mild sensory 
involvement of all four extremities, a May 2004 addendum to 
that VA examination, which found the veteran to have only 
mild deficit in median and sciatic sensory functions, the 
report of a May 2005 Social Security examination, which 
showed no neurological abnormality, and the report of an 
August 2005 VA examination, which noted only slight 
prolongation of the distal median motor latency on the right, 
and the sensory and motor latencies on the left, and sensory 
loss findings not consistent with polyneuropathy.  
Considering this evidence, and all evidence of record, the 
Board does not find this symptomatology to rise to a level 
analogous to moderate incomplete paralysis of any nerve, such 
that a higher rating would be warranted under any of the 
applicable codes for any of the veteran's extremities.  There 
have been no periods of time since the effective date of the 
grant of service connection during which evaluations greater 
than 10 percent have been warranted for any of the conditions 
on appeal; staged ratings are not warranted.  The Board finds 
the veteran is properly rated as 10 percent disabled for 
polyneuropathy of each extremity.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and 
increased ratings must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).

Finally, in correspondence dated in February 2004, the agency 
of original jurisdiction (AOJ) satisfied its duty to notify 
the veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Although the letter was not provided prior to 
adjudication of the claim, the veteran does not argue that 
the timing of the letter caused him any prejudice.  He was 
afforded an opportunity to present evidence, and VA 
readjudicated the case in the supplemental statements of the 
case issued in November 2004 and October 2005.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (2006).  Although the record reflects 
that the RO has not provided notice with respect to the 
effective-date elements of the claims for an increased 
rating, any question as to the appropriate effective date for 
increased compensation is moot as the Board is denying the 
increased rating claims.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

In addition, all relevant, identified, and available evidence 
has been obtained.  The record before the Board contains 
service medical records and post-service medical records, 
particularly, the veteran's VA outpatient treatment records 
and reports of VA examinations.  Neither the veteran nor his 
representative has referred to any additional pertinent 
evidence that could be obtained to substantiate the claim.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for polyneuropathy of the left lower extremity is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for polyneuropathy of the right lower extremity is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for polyneuropathy of the left upper extremity is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for polyneuropathy of the right upper extremity is denied.




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


